                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                        Case No. 18-cv-02965-HSG
                                   8                    Plaintiff,                        ORDER GRANTING
                                                                                          ADMINISTRATIVE MOTION TO
                                   9             v.                                       REMOVE INCORRECTLY FILED
                                                                                          DOCUMENT
                                  10     SUN LIFE ASSURANCE COMPANY OF
                                         CANADA,                                          Re: Dkt. No. 43
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Jane Doe’s administrative motion to remove an

                                  14   incorrectly filed document, Dkt. No. 40, which contains references to her actual last name. See

                                  15   Dkt. No. 43. Defendant does not oppose Plaintiff’s motion. See Dkt. No. 43 at 2. Plaintiff has

                                  16   since filed an amended motion which replaces her name with the pseudonym Jane Doe. See Dkt.

                                  17   No. 42. Since Plaintiff filed her amended motion, the Court granted her request to proceed under a

                                  18   pseudonym in this case. See Dkt. No. 44. Because Defendant does not object and the Court has

                                  19   approved the use of a pseudonym, the Court GRANTS Plaintiff’s administrative motion to

                                  20   remove the inadvertently filed motion from the docket. The Clerk shall remove Dkt. No. 40 from

                                  21   the Court’s docket.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 4/25/2019

                                  24                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
